DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15, 19, and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gupta (US 6,576,961).
[claim 1] A device (fig. 3) comprising: a bipolar junction transistor (e.g. 150, fig. 3) comprising: an emitter region (130, fig. 3): and a collector region (114, fig. 3) adjacent to the emitter region; and an isolation structure (105/35 including 35 contacting 114, fig. 3 optionally 105/35 adjacent 130 may also be included) between the emitter region and the collector region, the isolation structure comprising a first partition structure (rightmost 35, fig. 3 touching 114) extending substantially abreast at least one of the emitter region and the collector region (114, fig. 3).
[claim 2] The device of claim 1, wherein the first partition structure affects a steeper slope on a lateral surface of the isolation structure bordering at least one of the emitter region and the collector region (e.g. lateral side surface of 35 has a steeper slope adjacent the collector region 114 than the bottom of 35 which has no slope).
[claim 3] The device of claim 1, wherein the emitter region and the collector region collectively define a finger structure of a multi-finger device (e.g. emitter 130, collector 114, as well as regions 116 and 140 form the fingers that extend out into STI as fingers of a multi-finger device in fig. 3).
[claim 4] The device of claim I, wherein the emitter region and the collector region each have an elongated planar profile (e.g. 130 and 114 have elongated planar profiles at their respective top surfaces).
[claim 5] The device of claim 4, wherein the isolation structure has an elongated planar profile (at the top surface of 105/35, fig. 3) and at least a section of the elongated planar profile of the isolation structure extends along and between the elongated planar profile of the emitter region and the elongated planar profile of the collector region (fig. 3).
[claim 6] The device of claim 1, wherein the first partition structure is disposed closer to one of the emitter region and the collector region than to the other of the emitter region and the collector region (second to rightmost 35 is closer to 114 than 130, fig. 3).
[claim 7] The device of claim t, wherein the first partition structure comprises a dummy active region (e.g. partition structure can include semiconductor portions to right of the rightmost STI which is not an active area hence it can be construed as a dummy active area). 
[claim 8] The device of claim t, wherein a top surface of the first partition structure is covered by an insulator (e.g. 105, fig. 3 which is part of the STI covers 35 which is the partition structure, lines 5-23, col. 3).
[claim 9] The device of claim 1, wherein the isolation structure further comprises a second partition structure (35 adjacent 130, fig. 3) extending substantially abreast at least one of the emitter region and the collector region (touching emitter region 130, fig. 3).
 [claim 15] A device (fig. 3) comprising: a first deep well (170, fig. 3, n-type, lines 56-67, col. 2 & lines 1-23, col. 3) of a first dopant type in a substrate (25, fig. 3); a first shallow well (116, fig. 3, n-type, lines 56-67, col. 2 & lines 1-23, col. 3 ) of the first dopant type in the first deep well; a second deep well (180/190/15, fig. 3, p-type, lines 56-67, col. 2 & lines 1-23, col. 3)  of a second dopant type in the substrate, the second deep well adjoining the first deep well (fig. 3), the second dopant type being different from the first dopant type (fig. 3); a second shallow well (114, fig. 3, p-type, lines 56-67, col. 2 & lines 1-23, col. 3) of the second dopant type in the second deep well; and a first isolation structure (35/105, fig. 3) comprising: a first portion (far left 35/105, fig. 3) in the first shallow well; a second portion (far right 35/105, fig.3) in the second shallow well; and a third portion (center 35/105, fig. 3) in the first deep well and the second deep well, a portion of the first deep well disposed between the third portion and the first portion of the first isolation structure (fig. 3), a portion of the second deep well disposed between the third portion and the second portion of the first isolation structure (fig.3).
 [claim 19] The device of claim 15, wherein the first portion, the second portion, and the third portion of the first isolation structure each extend lengthwise in a same first direction along a major surface of the substrate (fig. 3).
[claim 20] The device of claim 15 further comprising: an insulating material on the first portion, the second portion, and the third portion of the first isolation structure (e.g. 35 may be oxide insulators, lines 56-67, col. 2 & lines 1-23, col. 3).

Allowable Subject Matter
Claims 10-14 are allowed.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 10]” an emitter region connected to a power supply node; a base region connected to the power supply node; and a collector region between the base region and the emitter region, the collector region connected to a ground node” and [claim 16]” a third deep well of the first dopant type in the substrate, the third deep well adjoining the second deep well; a third shallow well of the first dopant type in the third deep well; and a second isolation structure in the third shallow well, the third deep well, the second shallow well, and the second deep well” including the remaining limitations of each claim and the limitations of any claim depended upon.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898